Citation Nr: 0510145	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  96-13 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for traumatic 
arthritis of the right knee with limitation of motion and 
pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1980 to March 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The case was previously before the 
Board and remanded to the RO for additional development in 
February 1998, April 2000, July 2003, and April 2004.  VA 
records show the veteran failed to appear for Board hearings 
scheduled for August 2001 and August 2002.  The Board denied 
an August 2002 motion to reschedule.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
this claim.

2.  The veteran's service-connected traumatic arthritis of 
the right knee is presently manifested by leg extension 
limited to 10 degrees and flexion limited to no more than 65 
degrees; leg extension is not limited to 15 degrees and leg 
flexion is not limited to 45 degrees, including as a result 
of dysfunction due to pain.


CONCLUSION OF LAW

A rating in excess of 10 percent for traumatic arthritis of 
the right knee with limitation of motion and pain is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claim and of which parties were expected to 
provide such evidence by correspondence dated in April 2004.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first agency of original jurisdiction (AOJ or RO) 
adjudication of the claim, the notice was provided prior to 
the final transfer of the veteran's case to the Board.  The 
veteran has been provided every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letters provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claims and identified which 
parties were expected to provide such evidence.  Although the 
letters did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claims.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the July 
2003 supplemental statement of the case.  In light of the 
actual notice provided, the Board finds that any content 
deficiency in the notice letters was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  The Board finds further attempts to obtain 
additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific medical opinions pertinent to the issue 
on appeal were obtained in May 1996, February 1997, May 1998, 
June 2002, and May 2003.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
Therefore, the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.  

Background

Service medical records show the veteran was treated for 
right knee problems, including pain, locking, swelling, 
weakness, and giving out.  In January 1983, torn cartilage 
was noted in the right knee.  Records show he underwent 
arthroscopic surgery on the right knee in April 1984.  The 
postoperative diagnosis was chondromalacia.  

VA examination in May 1985 noted subjective tenderness to the 
patellar area with mild crepitus.  There was no evidence of 
swelling, heat, deformity, or laxity.  Range of motion 
studies revealed extension to 0 degrees and flexion to 140 
degrees.  X-rays revealed minor degenerative changes without 
significant articular narrowing.  The diagnoses included 
right knee strain.  

VA treatment records show that the veteran received treatment 
for right knee pain. An October 1986 report noted he had been 
in a motor vehicle accident and sustained an injury to the 
right knee.  Knee stability was reported to be good.  VA 
hospital records dated in November 1986 show he underwent 
arthroscopic removal of a loose body from the right knee.  An 
April 1988 X-ray examination revealed degenerative changes in 
the right knee and calcifications in the joint spaces that 
could have been secondary to chondrocalcinosis, possibly 
degenerative in nature.  A loose body could not be excluded.  
An April 1988 report noted range of right knee motion from 5 
to 90 degrees.

In a September 1988 rating decision the RO established 
service connection for post-operative chondromalacia of the 
right knee with degenerative changes.  A 10 percent rating 
was assigned effective from March 23, 1985.

On VA examination in November 1989 the veteran reported he 
had been involved in an automobile accident in July 1986, but 
that this injury only caused a slight increase in his right 
knee symptomatology.  He stated that he had been having 
chronic knee swelling and pain prior to the accident.  The 
examiner noted the veteran walked with a slightly antalgic 
gait, but that no evidence of instability in the right knee 
could be appreciated due to extreme guarding.  The examiner 
commented that the July 1986 accident had resulted in a 
slight exacerbation in symptoms and that there seemed to be 
quite a bit of knee pain and swelling prior to the accident.  
It was noted the claims folder had not been reviewed.

VA orthopedic examination in January 1996 noted that the 
veteran had a history of two arthroscopic surgeries to his 
right knee.  It was noted he had a slow, deliberate gait and 
used a cane.  Examination of the right knee revealed range of 
motion from 10 degrees to 120 degrees.  There was no evidence 
of effusion and the ligaments were normal.  There was no pain 
to patellar pressure.  X-rays showed mild medial and lateral 
compartment degenerative joint disease.

On VA examination in May 1996 the veteran reported that his 
right knee gave out and swelled.  He stated it ached when he 
stood or walked for more than 30 minutes.  There was 2 to 3+ 
tenderness on the medial joint line of the knees.  The knees 
were stable on passive motion in all directions.  Right knee 
extension was full, but flexion was limited to 95 degrees.

At his personal hearing in July 1996 the veteran testified 
that his right knee was weak, tender, and sore.  He stated 
that the knee also swelled.  He claimed his activities were 
limited because of his service-connected disability. 

VA orthopedic examination in February 1997 revealed extension 
to 10 degrees and flexion to 30 degrees.  There was no 
evidence of effusion and the ligaments were normal.  There 
was no pain to patellar pressure.  

VA orthopedic examination in May 1998 noted the veteran 
demonstrated a right antalgic gait.  Examination showed no 
effusion of the knee and normal collateral ligaments.  Range 
of motion was from about 10 degrees of extension to 50 
degrees of flexion.  There was no pain to patellar pressure.  
The examiner stated the veteran complained of prominent pain 
and other symptoms with respect to his right knee disorder, 
but that although he had a legitimate impairment of moderate 
degree his subjective complaints were greater than the 
objective findings.  It was noted he displayed some 
instability on walking, but that no excess weakness or 
fatigability was demonstrated.  The veteran stated he was 
working full time in a sedentary capacity, but that his 
recreational activities had been severely curtailed.

Private clinical records dated from October 1997 to September 
1998 include treatment for a right knee disorder.  These 
records show the veteran sustained a prior work-related 
injury to his right knee when he put his right leg through a 
hole in the floor and struck his knee on a steel support.  
There was no evidence of varus or valgus instability.  The 
veteran was noted to have complained of increasing giving way 
and instability in the right knee.  An magnetic resonance 
imaging (MRI) scan in December 1997 revealed a tear in the 
anterior cruciate ligament (ACL).  Records show that in 
May 1998 the veteran underwent surgical reconstruction of 
this ligament.

On VA orthopedic examination in June 2002 the veteran 
reported a history of an inservice injury to his right knee 
and a 1997 post service injury to that knee that resulted in 
a torn ligament requiring surgical reconstruction.  He stated 
that he never returned to full-time work after his right knee 
reconstruction, but that in 1999 he had worked part time as a 
janitor and in May 2002 he began working part-time as a cook.  
He complained of bilateral knee pain and recurrent swelling 
and stated that his symptoms were exacerbated by extended 
periods of weightbearing and activities such as climbing 
steps.

Examination revealed a satisfactory gait pattern, but a 
slight flexion contracture of the right knee.  Range of 
motion studies revealed a lack of 10 degrees from terminal 
extension and flexion to 95 degrees.  There was pain on 
motion and marked guarding throughout the examination.  There 
was tenderness to palpation of the medial joint line, but no 
evidence of swelling.  There was slight lateral laxity of the 
knee to stress.  The examiner's impression was residuals of 
service-connected right knee injury, postoperative times two, 
traumatic arthritis and a history of a job-related injury to 
the right knee, status post ACL reconstruction.  The examiner 
stated that the residuals of the service-connected injury to 
the right knee with two surgical procedures could not be 
separated from the residuals of the job-related injury 
requiring ACL reconstruction.  It was noted that increased 
use could further limit the veteran's functional ability, but 
that an opinion in terms of any additional limitation of 
motion could not be provided with any degree of medical 
certainty.

On VA examination in May 2003 the veteran complained of pain 
and swelling to the knee and stated that his symptoms were 
exacerbated by extended periods of weightbearing and 
activities such as climbing steps.  He stated he kept a cane 
in his car for occasional use.  He stated he did not use a 
knee brace and described using his cane on a daily basis.  He 
reported he last worked in December 2002 as a cook and that 
he was currently a VA domiciliary resident.  

The examiner noted the veteran walked with a slight limp and 
an approximately 30 degree flexion contracture.  He would not 
allow range of motion testing due to pain, guarding, and a 
fear that the knee would lock.  There was no definite 
swelling appreciated, but he did have tenderness over the 
medial and lateral joint line.  The examiner stated that the 
veteran was unable to relax enough to attempt range of motion 
studies, but that while seated on the end of the examining 
table his knee would flex to 65 degrees.  The diagnosis was 
residuals of service-connected right knee injury, 
postoperative times two, with traumatic arthritis and a 
history of a job-related injury to the right knee, status 
post ACL reconstruction.  It was noted that the veteran had a 
significant limitation of function at that time and that 
increased use could further limit the veteran's functional 
ability.  The examiner stated, however, that an opinion in 
terms of any additional limitation of motion could not be 
provided with any degree of medical certainty.  An MRI 
revealed degenerative arthritis primarily to the lateral 
femoral tibial compartment.  The anterior horn of the lateral 
meniscus appeared largely absent and was probably severely 
degenerated.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2004).

The Rating Schedule provides compensable ratings for 
limitation of flexion of the leg when flexion is limited to 
45 degrees (10 percent), 30 degrees (20 percent), 15 degrees 
(30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2004).  Compensable ratings for limitation of extension of 
the leg are assigned when extension is limited to 10 degrees 
(10 percent), 15 degrees (20 percent), 20 degrees (30 
percent), 30 degrees (40 percent) or 45 degrees (50 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004).  Normal knee 
flexion and extension is from 0 to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II (2004).

The Rating Schedule also provides ratings for impairment of 
the knee when there is evidence of slight (10 percent), 
moderate (20 percent), or severe (30 percent) recurrent 
subluxation or lateral instability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2004).  A 20 percent rating is assigned 
for dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (2004).

VA General Counsel precedent opinion has held that a separate 
rating under Code 5010 for traumatic arthritis was permitted 
when a veteran who was rated under Code 5257 for other knee 
impairment (due to instability or subluxation) also 
demonstrated additional disability with evidence of traumatic 
arthritis and a limitation of motion.  See VAOPGCPREC 23-97 
(Jul. 1, 1997).  Separate ratings are also permissible for 
limitation of flexion and limitation of extension of the same 
joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that disabilities may be rated separately without violating 
the prohibition against pyramiding unless the disorder 
constitutes the same disability or symptom manifestations.  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The Rating Schedule provides that traumatic and degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2004).  
Limitation of motion must be objectively confirmed by 
findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion, but in the absence of limitation 
of motion a compensable rating for degenerative arthritis can 
be assigned when there is X-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups (10 
percent), or X-ray evidence of the same with occasional 
incapacitating exacerbations (20 percent).  Id.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2004).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

In this case, as a preliminary matter, the Board notes that a 
separate disability rating has been awarded for the veteran's 
post-operative residuals with instability of the right knee 
(Diagnostic Codes 5299-5257).  A 10 percent rating for this 
disability was reinstated in an October 2002 rating decision.  
The veteran did not submit a notice of disagreement from that 
determination and the matter has not been developed for 
appellate review.  Therefore, the Board finds this decision 
is limited to the present issue developed on appeal.

Based upon the evidence of record, the Board finds the 
veteran's service-connected traumatic arthritis of the right 
knee is presently manifested by leg extension limited at 10 
degrees and leg flexion limited to no more than 65 degrees.  
Although medical evidence shows that it was likely that on 
use the veteran would experience additional limitation of 
function, the examiner stated an opinion in terms of any 
additional limitation of motion could not be provided with 
any degree of medical certainty.  As noted above, the Court 
has held that functional loss due to pain should be rated at 
the level where motion is impeded.  See Schafrath, 1 Vet. 
App. 589.  

While range of motion studies in May 1998 revealed flexion 
limited to 50 degrees, the private medical records of record 
also show the veteran underwent surgical ACL reconstruction 
that month.  Therefore, the Board finds the May 1998 results 
are more indicative of acute symptom exacerbation than a 
demonstration of the present disability manifestation.  The 
Board further finds VA range of motion studies in 
February 1997 demonstrating flexion limited to 30 degrees are 
not probative of the veteran's present disability because 
they reflect impairment prior to the May 1998 corrective 
surgery.  

It is significant to note that the May 2003 VA examiner was 
unable to perform range of motion studies, but that leg 
flexion was observed at 65 degrees while the veteran sat on 
the examining table.  A previous June 2002 VA orthopedic 
examination, however, revealed extension lacking 10 degrees 
from terminal extension and flexion to 95 degrees, with pain 
and guarding on all motions.  At his May 2003 VA examination 
the veteran, in essence, indicated that he was able to bear 
weight on his right lower extremity for short periods of time 
and could climb up and down on flight of stairs, but that 
extended weightbearing exacerbated pain and swelling to his 
knee.  He described using his cane on a daily basis.  The 
examiner noted the veteran had a significant limitation of 
function at that time, but stated he could not determine with 
any degree of medical certainty whether attempts of use would 
result in any additional limitation of motion. 

The Board notes that a 10 percent rating is assigned for leg 
extension that is limited to 10 degrees under Diagnostic Code 
5260.  This level of extension limitation has been 
consistently demonstrated upon recent VA examinations in 
February 1997, May 1998, and June 2002.  The Board finds that 
separate 10 percent ratings under Diagnostic Codes 5257 and 
5260 are consistent with the May 2003 examiner's observation 
that the veteran had a significant limitation of function at 
that time; however, there is no evidence demonstrating he 
presently has leg flexion limited to 45 degrees, including as 
a result of dysfunction due to pain, as to warrant a 
compensable separate rating under Diagnostic Code 5261.  
There is also no objective evidence of frequent episodes of 
"locking," pain, and effusion into the joint as to warrant 
a higher alternative or separate rating under Diagnostic 
Code 5258.

The Board notes there is no evidence of any pathologic basis 
other than pain for the veteran's present limitations of leg 
flexion or extension and no evidence demonstrating any actual 
findings that his present leg extension is limited to 
15 degrees or that his present leg flexion is limited to 
45 degrees.  Therefore, the Board finds entitlement to a 
rating in excess of 10 percent for the veteran's service-
connected traumatic arthritis of the right knee with 
limitation of motion and pain is not warranted.  

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Although the veteran claims to have 
lost employment as a result of this disability, his symptoms 
of limited motion and pain are adequately addressed by the 
present rating.  The medical evidence demonstrates a 
significant limitation of function as a result of his 
service-connected right knee disabilities; however, there is 
no indication of any unusual or exceptional circumstances as 
to render the application of the Rating Schedule impractical.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the Board finds 
the preponderance of the evidence is against the veteran's 
claim.


ORDER

Entitlement to a rating in excess of 10 percent for traumatic 
arthritis of the right knee with limitation of motion and 
pain is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


